Citation Nr: 1702220	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a June 2014 Board hearing; a transcript of the hearing is associated with the record.

This matter was previously before the Board in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to complete the instructions in the September 2014 Remand.  The Remand directed the AOJ to undertake any development necessary to verify stressors listed by the Veteran and indicated on the February 2010 VA Form 21-0781.  Although the AOJ did attempt to verify an additional stressor submitted by the Veteran after the Remand, the AOJ did not follow the direction as it pertained to the stressors indicated on the February 2010 VA Form 21-0781.  Thus, the AOJ must undertake this development on remand.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

In addition, a VA examination is necessary.  A June 2016 VA medical examination diagnosed the Veteran with depression and found that the depression existed prior to service.  This condition was not noted at the Veteran's enlistment examination, however, and the examination neither indicated whether depression clearly and unmistakably existed prior to service nor stated whether the evidence clearly and unmistakably demonstrated that the condition did not increase in severity beyond the condition's natural progress.  See 38 C.F.R. §§ 3.304(b), 3.306.  Thus, an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional relevant private or VA evidence in support of his claim.  The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All efforts to procure the records must be documented in the claims file.   

The AOJ should also give the Veteran an additional opportunity to provide any information which has not already been submitted regarding his claimed in-service stressors leading to the onset of PTSD.  

2.  Following completion of the above, the AOJ must undertake any development necessary to independently verify the stressors indicated on the VA Form 21-0781 submitted in February 2010 as well as any additional stressors the Veteran may provide through identify following this remand.  

The AOJ's development should include contacting the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  After completing the above, schedule a VA psychiatric examination.  Following an examination of the Veteran and review of the claims file, the examiner should confirm the existence of any current or previously diagnosed acquired psychiatric disorders within the claims period (from August 2007 to the present), making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD.   

The examiner should then address the following questions:

a)  Did any psychiatric disorders diagnosed during the claims period clearly and unmistakably (obviously and manifestly) exist prior to the Veteran's period of service from August 1967 to May 1971?  

If any psychiatric disorder diagnosed during the claims period clearly and unmistakably existed prior to service, is there clear and unmistakable (obvious and manifest) evidence that the disability did not undergo an increase in severity during service beyond the natural progress of the disease?

b)  If the Veteran meets the criteria for a diagnosis of PTSD during the claims period the examiner must indicate the specific stressor or stressors that led to the PTSD and whether it is at least as likely than not (i.e., probability 50 percent or greater) that PTSD is etiologically related to service.

The examiner is asked to address the stressors listed in the November 2010 VA examination.

c)  If the Veteran has diagnosed psychiatric disorder(s) other than PTSD during the claims period is it at least as likely as not (i.e., probability of 50 percent or greater) that the acquired psychiatric disorder is etiologically related to service?

The examiner must provide a full rationale (i.e. basis) for any expressed medical opinions, including references to specific evidence contained in the claims file.
  
4.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




